Citation Nr: 0012079	
Decision Date: 05/08/00    Archive Date: 04/19/01

DOCKET NO.  99-00 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for post-operative 
herniated lumbar disc disease L4-5 and LS-S1, currently 
evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mary C. Suffoletta




INTRODUCTION

The veteran had active service from August 1983 to August 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 RO rating decision that denied an increased 
evaluation for the veteran's post-operative herniated lumbar 
disc disease L4-5 and L5-S1 (rated 20 percent under 
diagnostic code 5293).  


REMAND

In correspondence of record, the veteran asserts that the 
current record is incomplete for appellate review.  
Specifically, the veteran maintains that he underwent a 
magnetic resonance imaging (MRI) in the Fall of 1997 which is 
not of record.  In addition, he maintains that although he 
was afforded a VA spine examination in January 1998, this 
examination did not reflect the full extent of his back 
disability to include muscle spasm, absent ankle jerk, and 
pain.  The Board has reviewed the record and the Fall 1997 
MRI is not of record.  In addition, the examiner who 
conducted the January 1998 examination did not have the 
veteran's medical records and indicated that he was unable to 
assess the veteran's level of disability pursuant to DeLuca 
v. Brown, 8 Vet. App. 202 (1995) with regard to complaints of 
pain.  Also, there are no findings with regard to muscle 
spasm and various relevant neurological symptoms.  As such, 
the Board finds that the veteran's service-connected spine 
disability should be reevaluated and the Fall 1997 MRI should 
be associated with the claims file.  

In the case of DeLuca, the Court has expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities.  In this case, the Court held that 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that 
the provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided by the Court in 
DeLuca must be followed in adjudicating the veteran's 
increased rating claim as a rating under the Diagnostic Code 
governing limitation of motion of the lumbar spine should be 
considered.  However, in that regard, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).   

Several provisions of the rating schedule must be taken into 
account in rating the veteran's low back disability.  
Although the same symptoms may not be evaluated under various 
diagnoses, it is necessary to determine which rating criteria 
most closely approximate the current manifestations of 
disability.  In this case, the rating criteria that might be 
applicable include those for lumbosacral strain, those for 
limitation of motion of the lumbar spine, and those for 
intervertebral disc syndrome.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of the Fall 
1997 MRI report.  

2.  The RO should obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the veteran's 
treatment at the Durham VA Medical 
Center.  

3.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current nature, extent, 
and manifestations of the veteran's 
service-connected low back disability.  
All indicated x-rays and laboratory tests 
should be completed.  The claims file, to 
include all evidence added to the record 
pursuant to this REMAND, should be made 
available to the examiners prior to the 
examinations.  The neurological examiner 
should determine if the veteran's low 
back disability is productive of sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm; absent ankle 
jerk; or other neurological findings.  
The orthopedic examiner should determine 
if the veteran exhibits muscle spasms; 
loss of lateral spine motion, unilateral, 
while in the standing position; listing 
of the whole spine to the opposite side; 
or positive Goldthwait's sign.  The 
orthopedic examiner should also perform 
range of motion testing.  In the 
description of the results of this 
testing, the orthopedic examiner should 
indicate in degrees what normal range of 
motion is as compared to the veteran's 
range of motion.  The orthopedic examiner 
should also be asked to determine whether 
the low back exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the low 
back is used repeatedly.  It should also, 
if feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

4.  The RO should readjudicate the 
veteran's claim for entitlement to an 
increased rating for service-connected 
low back disability taking into 
consideration all applicable diagnostic 
codes.  The RO should specifically 
consider the directives of DeLuca if the 
RO rates the veteran based on his 
limitation of motion.  If the action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




